DISSENTING OPINION.
REYNOLDS, P. J.
I am unable to agree to the conclusion arrived at by my learned associate in this case. On a careful consideration of all the testimony as presented by the transcript, I find no evidence which, to my mind, éven tends to show that the defendant abandoned his wife with any criminal intent, the presence of criminal intent, as said by this court in State v. Doyle, 68 Mo. App. 219, lying at the very root of these cases. Nor do I find any evidence tending to show that the so-called abandonment was with the intention not to resume cohabitation. -That is an essential fact to be proven, as held in State v. Linck, 68 Mo. App. 161. A reading and re-reading of the testimony in the case satisfies me that this old man, now nearly seventy years of age, was broken down mentally, that his nervous system was shattered, and that when he left his wife, while saying he was going to attend to business, in point of fact he went wandering over the country in search of lost health, going to sanitariums—from one health resort to another. I find no evidence justifying this conviction and I particularly find none sustaining the severity of the sentence imposed on him by the trial court, a sentence admitted by' the prosecution in their printed argument to be a “heavy punishment.” As f *142view this case and its evidence, it has for its foundation a desire, under the guise of a prosecution-in the name of the state, to force this old man to do something that the law does not require him to do, namely divide up the proceeds remaining from the sale of his farm in Franklin county with his family, all of the latter adults. I think the judgment should be reversed and the defendant discharged.